10

11

12

14

15

16

17

18

19

20

21

22

23

 

UNITED STATES DISTRICT COURT
DISTRICT ()F NEVADA

UNITED STATES OF Al\/IERICA, Case Nos.: 2:15-cr-0018-APG-VCF
2:18-cr-Ol21-APG-VCF
Plaintiff 2118-cr-0122-APG-VCF
2218-cr-0123-APG-VCF
v.
Order Granting Motion to Withdraw and

LORRAINE RlDDlOUGH, Appointing NeW Counsel

Defendant [ECF No. 203]

 

 

 

The defendant’s attorney, Richard Tanasi, moves to withdraw from further
representation so that a new attorney may be appointed form the CJA panel. ECF No. 203.
Because Mr. Tanasi is not on the CJA appellate panel, good cause exists to grant the motion.

IT IS ORDERED that Richard E. Tanasi, Esq. is allowed to withdraw from the above-
captioned matters As soon as appellate counsel is appointed, Mr. Tanasi shall immediately
forward his files to that lawyer.

IT IS FURTHER ORDERED that the CJA Panel coordinator for this court shall
immediately appoint new counsel from the CJA Appellate Panel for the defendant That lawyer
shall represent Ms. Riddiough in all of these four cases.

DATED this 27th day of February, 2019.

W/

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

